 
MANUFACTURING AND SUPPLY AGREEMENT 

--------------------------------------------------------------------------------

 
Between
 
Elite Pharmaceuticals, Inc.
 
And
 
Precision Dose, Inc.

 
 

--------------------------------------------------------------------------------

 

MANUFACTURING AND SUPPLY AGREEMENT
 
This Manufacturing and Supply Agreement (the "Agreement") is entered into as of
the 10th day of September, 2010 (the "Effective Date"), by and between Precision
Dose, Inc., an Illinois corporation ("PRECISION DOSE"), and Elite
Pharmaceuticals, Inc. and Elite Laboratories, Inc. (a subsidiary of Elite
Pharmaceuticals, Inc.), both Delaware corporations ("ELITE").
 
RECITALS
 
WHEREAS, ELITE is engaged in the manufacture and commercialization of
pharmaceutical products;
 
WHEREAS, ELITE wishes to supply PRECISION DOSE with pharmaceutical products on
the terms and conditions set forth in this Agreement;
 
WHEREAS, PRECISION DOSE desires to have ELITE supply PRECISION DOSE and its
wholly owned subsidiary, TAGI Pharma, Inc., (“TAGI”),with pharmaceutical
products as part of a License Agreement (dated September 10, 2010) with Elite on
the terms and conditions set forth in this Agreement; and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Capitalized terms used in this Agreement shall have the meanings ascribed to
them in this Article 1 or as otherwise set forth herein.  Unless the context
indicates otherwise, the singular shall include the plural and the plural shall
include the singular.
 
1.1.           "Act" means the United States Food, Drug and Cosmetic Act, as
amended from time to time, and the regulations promulgated thereunder.
 
1.2.           "Affiliates" means a corporation or any other entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the designated party, but only
for so long as the relationship exists.  "Control" shall mean ownership of
shares of stock having at least 50% of the voting power entitled to vote for the
election of directors in the case of a corporation.  Notwithstanding the
foregoing, the owners of preferred stock (or common stock issued upon conversion
thereof) of either party such as financial institutions, venture capital funds
and private equity investors shall not be its "Affiliates" for purposes of this
Agreement.
 
1.3.           "ANDA" means a Abbreviated New Drug Application pursuant to
Section 505 of the Act (21 U.S.C. Section 355) submitted to the FDA or any
successor application or procedure or any foreign counterpart of a United States
New Drug Application for approval to market, including where applicable,
applications for pricing and reimbursement approval.
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
1

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version



1.4.           “ELITE” shall mean Elite Pharmaceuticals, Inc., and Elite
Laboratories, Inc. (a subsidiary of Elite Pharmaceuticals, Inc.), both Delaware
corporations
 
1.5.           “API” shall mean the active pharmaceutical ingredient of a
referenced Product.
 
1.6.           "Batch" means a specific quantity of Product as set forth on
Exhibit A that is intended to have uniform character and quality, within
specified limits, and is produced according to a single manufacturing order
during the same cycle of manufacture.
 
1.7.           "Certificate of Analysis" means a certificate issued by the
manufacturer of a lot or batch of a Product, which certificate contains such
information as provided in the Quality Agreement (as defined below).
 
1.8.           "cGMP" means the current standards for the manufacture of
pharmaceuticals, as set forth in the United States Federal Food, Drug and
Cosmetic Act, as amended, and applicable regulations and guidance promulgated
there under, including without limitation the Code of Federal Regulations, as
amended from time to time.
 
1.9.           "Facility" means any ELITE manufacturing and packaging facility.
 
1.10.         "FDA" means the United States Food and Drug Administration or any
successor United States governmental agency performing similar functions with
respect to pharmaceutical products.
 
1.11.         "Laws" means any present and future national, state, or local law
(whether under statute, rule, regulation, or otherwise); requirements under
permits, orders, decrees, judgments, or directives; and requirements of a
Regulatory Agency and any other applicable government authorities, including
without limitation Good Manufacturing Practices as promulgated by the United
States Food and Drug Administration and specified in the U.S. Code of Federal
Regulations Parts 210 and 211, as amended from time to time.  The determination
of either party to this Agreement that a Legal Requirement is necessary shall be
dispositive for purposes of this Agreement.
 
1.12.         “License Agreement” means the written agreement entered into by
ELITE and PRECISION DOSE as of the 10th day of September, 2010 titled “License
Agreement”.
 
1.13.         “PRECISION DOSE” shall mean PRECISION DOSE, an Illinois
corporation, and its wholly owned subsidiary, TAGI Pharma, Inc., an Illinois
corporation.
 
1.14.         "Product" means the finished pharmaceutical products identified in
the attached Exhibit A and sold by ELITE to Precision Dose in bottles to be
distributed or packaged into unit dose.
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
2

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

  
1.15.         "Product Specifications" means the written specifications for the
Product developed by ELITE, approved by the FDA, and delivered to PRECISION DOSE
thereafter as Exhibit B of this Agreement.
 
1.16.         “Production Report” means a manufacturing and packaging report of
production batches (at the Batch level and consolidated Batches), providing
actual production volumes and costs against their associated standards.  The
report shall include standard and variance reporting cost notes.
 
1.17.         "Quality Agreement" means the agreement to be entered into by the
parties hereto concurrently herewith, setting out the quality assurance
standards to be applicable to the manufacturing services provided by ELITE.
 
1.18.         "Regulatory Approval" means any and all approvals (including
supplements, amendments, label expansions, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations of any
national, regional, state, provincial or local regulatory agency, department,
bureau, commission, council or other governmental entity, that are necessary for
the manufacture, distribution, use or sale of a product in a regulatory
jurisdiction.
 
1.19.         "Shipments" means all shipments made hereunder of Product.
 
1.20.         "Territory" means the United States and Canada.
 
1.21.         "United States" means the United States of America and its states,
territories, possessions and protectorates thereof, the District of Columbia and
the Commonwealth of Puerto Rico.
 
ARTICLE 2
SUPPLY OF PRODUCT
 
2.1.         Supply.  During the Term of this Agreement as defined below, and
subject to the terms and conditions set forth herein, PRECISION DOSE agrees to
exclusively purchase Products it requires from ELITE pursuant to this Agreement
and ELITE agrees to supply to PRECISION DOSE, from the Facility, such Product as
is ordered by PRECISION DOSE.
 
 
(a)
Product supplied hereunder shall be supplied as specified in PRECISION DOSE's
purchase orders made pursuant to this Article 2 and shall meet the Product
Specifications.

 
 
(b)
Each shipment shall be accompanied by a Certificate of Analysis in English.

 
 
(c)
Product shall be manufactured in accordance with cGMP and all other applicable
Laws and any procedures set forth in the Product Specifications and Quality
Agreement, and such additional procedures as may be agreed upon in writing by
the parties.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.


 
3

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 
 
 (d)
Product shall be purchased by PRECISION DOSE under this Agreement at the prices
set forth on Exhibit A attached hereto.

 
2.2.        Product Orders.
 
 
(a)
From time to time and subject to the other provisions of this Agreement,
PRECISION DOSE shall place orders for Batch quantities of Product, specifying
delivery dates.  Subject to the terms of this Agreement, ELITE shall meet
specified delivery dates, provided the delivery dates specified in any such
orders shall not be less than ninety (90) days from the date of such orders.

 
 
(b)
ELITE shall use commercially reasonable efforts to accommodate a PRECISION DOSE
request for delivery of the Product sooner than as otherwise is required under
this Agreement;  and, if PRECISION DOSE’s business conditions necessitate
reduction of Product amount ordered or delay in purchase order shipment dates,
then ELITE shall use commercially reasonable efforts to implement such requested
changes, provided that, if such changes cause ELITE to incur additional
expenses, ELITE shall specify such additional expenses in writing and provide
such substantiating documentation reasonably requested by PRECISION DOSE, and
PRECISION DOSE shall pay such additional expenses as and when incurred.

 
2.3.        Acceptance.  ELITE shall ensure that the Product ordered by
PRECISION DOSE in accordance with this Agreement is shipped in accordance with
the delivery dates specified in PRECISION DOSE's purchase order received by
ELITE, and ELITE shall notify PRECISION DOSE promptly of any anticipated delay.
 
2.4.        Forecasts and Production Planning.
 
 
(a)
Within fifteen days (15) business days of the Effective Date, PRECISION DOSE
will provide ELITE with a written forecast of its requirements for the {***}
{***}mg Tablet for the next twelve (12) months.

 
 
(b)
During each successive calendar quarter, on or about the first day of that
quarter, PRECISION DOSE shall provide ELITE with a twelve (12) month rolling
forecast of the quantity of Product required by PRECISION DOSE, by month, for
the following twelve (12) months (each, a "Forecast").

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
4

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 
 
(c)
It is agreed by the parties that the first three (3) months of the twelve (12)
month forecast are binding on PRECISION DOSE.  It is understood that such
Forecasts for the remaining nine (9) months are intended to be good faith
estimates only, and shall not be binding upon PRECISION DOSE.  PRECISION DOSE
agrees that in the event this Agreement is terminated by PRECISION DOSE or
through the fault of PRECISION DOSE, then PRECISION DOSE shall compensate ELITE
for its cost for any pharmaceutical or packaging materials purchased by ELITE to
meet any unused balance of the first three (3) months of the most recent twelve
(12) month Forecast provided by PRECISION DOSE to ELITE.

 
 
(d)
To the extent that Product orders specified for shipment in any quarter exceed
the most recent PRECISION DOSE Forecast for such quarter by more than ten
percent (10%) (any excess of ten percent (10%) or less shall, for this purpose,
be deemed not to exceed forecast), ELITE shall use its commercially reasonable
efforts to fulfill any such excess contained in PRECISION DOSE's Product orders,
but ELITE shall not be liable to PRECISION DOSE for any inability, despite its
reasonable efforts, to fill orders in excess of such forecast.

 
2.5.        Initial Supply of API for {***}Orders. PRECISION DOSE agrees to
purchase the required API for the initial validation batches of the {***}{***}mg
Tablet Product (estimated at ${***}).  Elite agrees to credit Precision Dose for
such amount against Precision Dose’s initial purchases from ELITE of the
finished Product from the validation batches.
 
2.6.        Delivery.
 
 
(a)
Shipments of Product shall be made from ELITE's Facility unless otherwise
mutually agreed to in writing by the parties.  Risk of loss or of damage to the
Product shall remain with ELITE until such Product is loaded onto the carrier's
vehicle in the United States by ELITE for shipment at the shipping point at
which time risk of loss or damage shall transfer to PRECISION DOSE.  ELITE
shall, in accordance with PRECISION DOSE's instructions and as agent for
PRECISION DOSE, arrange for shipping to be paid by PRECISION DOSE.  PRECISION
DOSE shall arrange for insurance and shall select the freight carrier used by
ELITE to ship the Product and may monitor ELITE's shipping and freight practices
as they pertain to this Agreement.  Product shall be transported in accordance
with the Product Specifications and other applicable Laws.

 
 
(b)
To accommodate production variances, a Batch quantity Product order shall be
considered filled by Elite if the amount shipped is at least 97.5% of the
quantity specified for a Batch in Exhibit A.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
5

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version


 
2.7.        Manufacturing Changes.  All changes in the Product Specifications
and Manufacturing Processes by ELITE must be reviewed with PRECISION DOSE prior
to the change.  For changes to the Product Specifications or manufacturing
processes that are required by applicable Laws (collectively "Required
Manufacturing Changes"), ELITE and PRECISION DOSE shall cooperate in making such
changes and use commercially reasonable efforts to implement such changes
promptly in a manner that minimizes any affect on the supply hereunder to
PRECISION DOSE of Product meeting the Product Specifications reflected in
Exhibit B. For changes to the Product Specifications or manufacturing processes
that are voluntary (collectively "Voluntary Manufacturing Changes"), ELITE and
PRECISION DOSE shall cooperate in making such changes and use commercially
reasonable efforts to accommodate an orderly depletion of affected inventories.
 
2.8.        Delays.  During the Term of this Agreement, if ELITE is not able to
timely meet Product orders submitted by PRECISION DOSE pursuant to Section 2.2,
ELITE shall promptly notify PRECISION DOSE of the reason for the delay and the
date shipment of Product is expected to occur.
 
2.9.        Late Shipment.  In addition to other obligations and remedies under
this Agreement, whenever shipment of Product orders is delayed beyond the date
specified in this Agreement, Elite shall use commercially reasonable efforts to
expedite shipment of the Product to PRECISION DOSE, and shall exert at least
equivalent effort in resolving a Product shortage as compared to ELITE’s
production requirements for its other customers’ production requirements.
 
ARTICLE 3
PRICING AND PAYMENT
 
3.1.        Price.  Subject to the remainder of this Article 3, the price to be
paid by PRECISION DOSE for Product from ELITE shall be as set forth on Exhibit
A.
 
3.2.        Price Adjustment.  The price for Product under Section 3.1 may be
adjusted as follows:
 
 
(a)
The price for Product may be increased by ELITE for any orders placed after the
12 month anniversary of the (1) first shipment of the Product subject to the
price increase by ELITE to PRECISION DOSE or (2) the effective date of the
previous price increase of such Product, whichever is later, hereinafter
“Adjustment Date”.  In such an event, ELITE will propose an increase to be
reviewed and discussed with PRECISION DOSE at least 90 days prior to the
Adjustment Date. Any proposed increase shall not exceed the increase in the
United States Producers' Price Index, Pharmaceuticals Preparations, NAICS
325412, during the period since the last increase, under this Section 3.2 unless
due to active pharmaceutical ingredient (API) increases documented by the
supplier invoices.  PRECISION DOSE and ELITE recognize the competitive nature of
the generic business and any proposed price increases will be discussed in the
context of the current market environment at that time.

 
 
(b)
The price for the Product may be decreased.  Just as increases in the material
or component costs allow an increase in the Product cost, the parties agree that
reductions in the material or component cost shall similarly reduce the price of
the product charged by ELITE to PRECISION DOSE.  To monitor changes in
production costs, ELITE shall deliver to PRECISION DOSE a Production Report on a
quarterly basis.   ELITE shall reduce the Product price upon downward cost
trends so that Product manufacturing cost savings are shared equally by ELITE
and PRECISION DOSE.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
6

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 
 
(c)
The parties acknowledge the highly competitive nature of generic drugs and that
a situation might arise where ELITE cannot produce a Product at a cost low
enough for PRECISION DOSE to profitably sell that Product.  In such event, at
the discretion of ELITE and after consultation with PRECISION DOSE, ELITE will
supply the Product from another supplier that is able to provide the Product to
PRECISION DOSE for significantly less (defined as greater than 10 percent) than
the amount which ELITE can provide the Product to PRECISION DOSE. PRECISION DOSE
will support such a transfer, and ELITE will provide the necessary technical
support for transfer of the Product manufacturing (including analytical methods
transfer) to a 3rd party contract manufacturer.

 
3.3.        Invoicing and Payment.  Payment by PRECISION DOSE for Product
supplied by ELITE hereunder meeting Product Specifications shall be in United
States dollars and made within thirty-one (31) days after the date of ELITE's
invoice by check or wire transfer, and shall be made without set-off and free
and clear of, and without any deduction or withholding for or on account of any
taxes, duties, levies, fees or charges, except as otherwise permitted under this
Agreement.  Product shall be invoiced no sooner than the date of shipment by
ELITE.  If PRECISION DOSE disputes any invoice, PRECISION DOSE shall notify
ELITE that it disputes the accuracy of such invoice and specify the particular
respects in which such invoice is inaccurate.  PRECISION DOSE and ELITE shall
make good faith efforts to resolve any disputes within thirty (30) days
thereafter.  Any amounts that are disputed shall be due upon the resolution of
such dispute.
 
3.4.        Books and Records. ELITE shall maintain production and accounting
records according to GAAP.   PRECISION DOSE shall have the right, at PRECISION
DOSE’s expense and after thirty (30) days’ prior written notice to ELITE,
through an independent certified public accountant, on a mutually agreeable
date, to examine such records at any time within one (1) year after the due date
of the invoice for Product to which such records relate, during regular business
hours, during the term of this Agreement and for twelve (12) months after
expiration of ELITE’s last invoice to PRECISION DOSE for Product, in order to
verify the accuracy of the calculation of the price of the Product.  If the
accountant determines that ELITE has inaccurately invoiced PRECISION DOSE, the
findings shall be shared with ELITE.  If ELITE agrees that it has improperly
invoiced PRECISION DOSE, then ELITE shall correct the invoice, refund any
amounts received in excess of the proper  Product price, and pay for all costs
and expenses incurred by PRECISION DOSE to hire the accountant and all of the
accountant’s expenses, and all legal expenses, to obtain the appropriate
compensation. If ELITE disputes in good faith the accuracy of the results of
such examination, the parties will retain a second independent certified public
accountant whose examination will be binding upon both parties.  The losing
party will pay all of the expenses of both independent certified public
accountant examinations
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
7

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

  
ARTICLE 4
QUALITY AND REGULATORY MATTERS
 
In conjunction with the execution of this Agreement, the parties shall execute a
Quality Agreement in the form of Exhibit C attached hereto.
 
ARTICLE 5
WARRANTIES
 
5.1.        Compliance with cGMP.  ELITE warrants that any Product supplied by
it hereunder shall be manufactured in accordance with cGMP.
 
5.2.        Conformity with Specifications. ELITE warrants that, at the time of
shipment and for its shelf life, any Product supplied by it hereunder shall meet
the Product Specifications except for any failure to meet Product Specifications
arising from the handling, packaging or other act or omission of PRECISION DOSE
or subsequent entity handling the Product.
 
5.3.        ELITE Representations. ELITE hereby represents and warrants to
PRECISION DOSE that (a) it has obtained all necessary licenses, authorizations
and approvals required by applicable Law, including those required by the FDA,
DEA or any other applicable regulatory agency to enter into this Agreement and
perform its obligations hereunder; (b) the execution, delivery and performance
of this Agreement by ELITE does not conflict with or constitute a breach of any
order, judgment, agreement, or instrument to which it is a party; (c) the
execution, delivery and performance of this Agreement by ELITE does not require
the consent of any person; and (d) none of its officers or directors has ever
been convicted of a felony under the laws of the United States for conduct
relating to the development or approval of a drug product or relating to the
marketing or sale of a drug product.
 
5.4.        Certificate of Analysis.  ELITE warrants that the Certificate of
Analysis and all other records and documents created by ELITE and provided to
PRECISION DOSE will be true and correct.
 
5.5.        Nonconformance and Procedures to Address.
 
 
(a)
Nonconformance. If PRECISION DOSE discovers any nonconformance
(“Nonconformance”) of Product under this Agreement, PRECISION DOSE shall give
prompt written notice to ELITE specifying the Nonconformance.

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
8

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 
 
(b)
Procedure for Nonconformance.  Upon notifying ELITE of any Nonconformance of
Product PRECISION DOSE shall afford ELITE a reasonable opportunity to inspect
the Product in question and make an appropriate adjustment or replacement.  The
parties shall submit any dispute regarding quality of the Nonconformance of
Product to a mutually selected independent laboratory, the determination of
which shall be binding on the parties and the costs of which shall be borne by
the party against whom such determination is rendered.  If such laboratory
confirms a Nonconformance of the Product in question (or any part of it) at the
time of delivery to the carrier, or if the parties agree that there is a
Nonconformance, then, in addition to other remedies that may be available, ELITE
shall promptly refund or provide a credit for any money paid by PRECISION DOSE
(including shipping costs) with respect to such Nonconforming Product. ELITE
may, at its sole option, either direct PRECISION DOSE to return nonconforming
Product to ELITE or have it destroyed by PRECISION DOSE, and certify such
destruction to ELITE, all at ELITE’s expense.

 
5.6.        PRECISION DOSE Representations. PRECISION DOSE hereby represents and
warrants to ELITE that (a) it has obtained all necessary licenses,
authorizations and approvals required by applicable Law, including those
required by the FDA, DEA or any other applicable regulatory agency to enter into
this Agreement and perform its obligations hereunder; (b) the execution,
delivery and performance of this Agreement by PRECISION DOSE does not conflict
with or constitute a breach of any order, judgment, agreement, or instrument to
which it is a party; (c) the execution, delivery and performance of this
Agreement by PRECISION DOSE does not require the consent of any person; and
(d) none of its officers or directors has ever been convicted of a felony under
the laws of the United States for conduct relating to the development or
approval of a drug product or relating to the marketing or sale of a drug
product.
 
ARTICLE 6
INDEMNIFICATION AND INSURANCE
 
6.1.        ELITE Indemnity.  Subject to Sections 6.2 and 6.4, ELITE shall
indemnify and hold harmless PRECISION DOSE and its Affiliates against all third
party claims, actions, costs, expenses, including court costs and legal fees or
other third party liabilities ("Third Party Liabilities") whatsoever in respect
of:
 
 
(a)
ELITE's and/or its Affiliates', subcontractors' or suppliers' failure to comply
with the Product Specifications, cGMP or applicable Laws;

 
 
(b)
the storage, distribution or handling of the Product after the Effective Date by
ELITE or any third party, other than a third party acting on behalf of PRECISION
DOSE or its Affiliates, including, without limitation, any carrier delivering
the Product;

 
 
(c)
any breach of any representation, warranty, covenant or similar promise made
under this Agreement or arising out of this Agreement;

 
 
(d)
any negligence or willful misconduct by ELITE and/or any of its employees; and

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
9

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 
 
(e)
for any Product that is recalled or withdrawn from the market by reason of
ELITE’s breach of any warranty or other covenant under this Agreement or any
other agreement with PRECISION DOSE, PRECISION DOSE will be entitled to
reimbursement of all costs associated with a recall or withdrawal, including the
cost of the Product, and reasonable costs associated with compliance with the
recall or withdrawal (including penalties).  If it is determined that the recall
or withdrawal should extend to the Product packaged into unit dose or
distributed by PRECISION DOSE, then reimbursement to PRECISION DOSE will be
extended to include all its expenses of compliance, including manufacturing and
packaging costs and materials, return fees, distributor reimbursement,
processing expense such as customer notification and returns, shipping, disposal
and penalty costs associated with the product of the recalled or withdrawn lots
only.

 
6.2.        PRECISION DOSE Indemnity.  Subject to Sections 6.1 and 6.4,
PRECISION DOSE shall indemnify and hold harmless ELITE and its Affiliates
against all Third Party Liabilities whatsoever in respect of:
 
 
(a)
the use, marketing, storage, distribution, handling or sale of the Product after
the Effective Date by PRECISION DOSE or any third party, other than a third
party acting on behalf of ELITE or its Affiliates;

 
 
(b)
any product liability in connection with the Products caused by PRECISION DOSE
or any third party acting on behalf of PRECISION DOSE or its Affiliates;

 
 
(c)
any liabilities arising out of the presence or actions of a PRECISION DOSE
employee at the Facilities pursuant to this Agreement; and

 
 
(d)
any negligent or wrongful act by PRECISION DOSE and any breach by PRECISION DOSE
of any representation or warranty, covenant or similar promise made under this
Agreement or arising out of this Agreement.

 
6.3.        Procedures for Indemnification.  In the event that a party (the
"Indemnified Party") is seeking indemnification under Sections 6.1 or 6.2, the
Indemnified Party shall inform the other party (the "Indemnifying Party") of a
claim as soon as reasonably practicable after the Indemnified Party receives
notice of the claim, shall permit the Indemnifying Party to assume direction and
control of the defense of the claim, and shall cooperate as requested by the
Indemnifying Party (at the expense of the Indemnifying Party) in the defense of
the claim; provided, however, if the defendants in any such action include both
the Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that a conflict may arise between the positions of the
Indemnifying Party and the Indemnified Party in conducting the defense of any
such action or that there may be legal defenses available to it that are
different from or additional to those available to the Indemnifying Party, the
Indemnified Party shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such action or on
behalf of the Indemnified Party.  No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, settle or compromise or consent to the
entry of judgment with respect to any pending or threatened action or claim
whatsoever, in respect of which indemnification could be sought under Sections
6.1 or 6.2 (whether or not the Indemnified Party is an actual or potential party
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of the Indemnified Party in form and substance reasonably
satisfactory to the Indemnified Party from all liability arising out of such
action or claim and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of the Indemnified
Party.  The Indemnifying Party shall not be liable for settlement of any pending
or threatened action or any claim whatsoever that is effected without its
written consent (which consent shall not be unreasonably withheld or delayed).
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
10

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 
6.4.        Mitigation.  In the event of any occurrence which may result in
either party becoming liable under Section 6.1 or Section 6.2, each party shall
use its best efforts to take such actions as may be reasonably necessary to
mitigate the damages payable by the other party under Section 6.1 or Section
6.2, as the case may be.
 
6.5.        Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN NO EVENT SHALL ANY PARTY, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTIES FOR ANY CLAIMS
RELATED TO LOST PROFITS AND GOODWILL, WHETHER BASED UPON A CLAIM OR ACTION OF
CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE,
ARISING OUT OF THIS AGREEMENT.
 
6.6.        Insurance.  Each party shall maintain commercial general liability
insurance through the term of this Agreement upon launch of the first Product,
which insurance shall afford limits of not less than $5,000,000 for each
occurrence for personal injury or property damage liability.  Furthermore, each
party shall maintain product liability insurance, through the term of this
Agreement upon launch of the first Product and for a period of three (3) years
thereafter, which insurance shall afford limits of not less than $5,000,000 in
the aggregate per annum with respect to product and completed operations
liability.  This insurance shall be written to cover claims incurred,
discovered, manifested, or made during or after the expiration of this
Agreement.  Each party shall provide the other with a certificate of insurance
evidencing the above and showing the name of the issuing company, the policy
number, the effective date, the expiration date and the limits of
liability.  The insurance certificate shall further provide for a minimum of
thirty (30) days' written notice to the insured of a cancellation of, or
material change in, the insurance.  If a party is unable to maintain the
insurance policies required under this Agreement through no fault on the part of
such party, then such party shall forthwith notify the other party in writing
and the parties shall in good faith negotiate appropriate amendments to the
insurance provision of this Agreement in order to provide adequate assurances.
In the event that either a customer or an insurer of either party requires such
party to increase its insurance limits above the $5,000,000 described above for
any policy, then the other party to this Agreement must also match the required
insurance increase, so that the parties to this Agreement are carrying the same
insurance policy limits. It is the express intention of the parties that the
parties shall endeavor to avoid insurance policy limits above $10,000,000.
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
11

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

  
ARTICLE 7
TERM AND TERMINATION
 
7.1.        Term.  The term of this Agreement is equal to the “Term” of the
License Agreement as it is described in the License Agreement, and expressly
includes the Initial Term and the Renewal Term, as described therein.
 
7.2.        Rights on Termination.  Termination of this Agreement for any reason
shall not affect the accrued rights and obligations of either PRECISION DOSE or
ELITE arising under or out of this Agreement.
 
7.3.        Additional Responsibilities Post Termination. In addition to the
ongoing obligations of the parties previously outlined in the License Agreement
and Manufacturing & Supply Agreement, any PRECISION DOSE Product orders
previously accepted by ELITE prior to termination will be manufactured by ELITE
and shipped to PRECISION DOSE as described in this Agreement. Additionally,
under 2.4(c) PRECISION DOSE agrees to pay ELITE under the circumstances
described therein for ELITE’s cost for any pharmaceutical or packaging materials
purchased by ELITE to meet any unused balance of the first 3 months of the most
recent 12 month Forecast provided by PRECISION DOSE to ELITE, and under such
circumstances, at the option of PRECISION DOSE, the materials may be used by
ELITE for the manufacture of  finished Product or shipped to a location
designated my PRECISION DOSE.
 
7.4.        Transfer Assistance.  Upon termination by ELITE as a result of  its
inability to manufacture the Product(s) due to (1) compliance issues with
Regulatory Agencies (including FDA and DEA), (2) commercial factors or (3)
bankruptcy, ELITE will use commercially reasonable efforts to transfer  the
Product(s) to a third party manufacturing site.
 
ARTICLE 8
CONFIDENTIALITY
 
8.1.        The information exchanged between ELITE and PRECISION DOSE pursuant
to this Agreement is expressly subject to the Mutual Confidentiality and
Non-Disclosure Agreement entered into by the parties and dated June 25, 2010
(the “Confidentiality Agreement”) and whose term is hereby made coterminous with
this Agreement.
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
12

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

  
ARTICLE 9
MISCELLANEOUS
 
9.1.        Force Majeure.  If any party is prevented from complying, either
totally or in part, with any of the terms or provisions of this Agreement, by
reason of force majeure, including, but not limited to fire, flood, earthquake,
explosion, storm, strike, lockout or other labor trouble, riot, war, rebellion,
accidents, acts of God and/or any other cause or externally induced casualty
beyond its reasonable control, whether similar to the foregoing matters or not,
then, upon written notice by the party liable to perform to the other party, the
requirements of this Agreement or such of its provisions as may be affected, and
to the extent so affected, shall be suspended during the period of such
disability; provided that the party asserting force majeure shall bear the
burden of establishing the existence of such force majeure by clear and
convincing evidence; and provided further, that the party prevented from
complying shall use its best efforts to remove such disability within
thirty (30) days, and shall continue performance with the utmost dispatch
whenever such causes are removed, and shall notify the other party of the force
majeure event not more than five (5) working days from the time of the
event.  When such circumstances arise, the parties shall discuss what, if any,
modification of the terms of this Agreement may be required in order to arrive
at an equitable solution.
 
9.2.        Trademarks.  Each party agrees and acknowledges that it shall not
acquire by virtue of this Agreement any interest (other than such non-exclusive
license as may be necessary for the party to perform its duties hereunder) in or
to any trademarks or trade names of the other party; provided, however, that
PRECISION DOSE shall have the right to identify ELITE as the manufacturer of the
Product.  All Products shall bear a label that incorporates the following
statement:  “Manufactured by Elite Laboratories, Inc., 165 Ludlow Avenue,
Northvale, NJ  07647”.
 
9.3.        Notices.  Except as otherwise specifically provided, any notice or
other documents to be given under this Agreement shall be in writing and shall
be deemed to have been duly given if sent by registered mail, nationally
recognized overnight delivery service or facsimile transmission to a party or
delivered in person to a party at the address or facsimile number set out below
for such party or such other address as the party may from time to time
designate by written notice to the other:
 
If to ELITE:
Elite Pharmaceuticals, Inc.
 
165 Ludlow Avenue
 
Northvale, NJ 07647
 
Attention:  President
 
Facsimile: 201-750-2755
   
with a copy to:
Richardson & Patel
     
Murdock Plaza
 
10900 Wilshire Boulevard, Suite 500



{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
13

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 

 
Los Angeles, California 90024
 
Attention: Kevin Friedmann
 
Facsimile: 310-208-1154
   
If to PRECISION DOSE:
Precision Dose, Inc.
 
722 Progressive Lane
 
South Beloit, IL  61080
 
Attention:  President
 
Facsimile: 815-624-8245
   
with a copy to:
Reilly Law Offices
 
6801 Spring Creek Rd., Suite 2D
 
Rockford, IL 61114
 
Attention:  William A. Reilly II, Esq.
 
Facsimile: 815-316-8545

 
Any such notice provided pursuant to this Section 9.3 shall be deemed to have
been received by the addressee five business days following the date of dispatch
of the notice or other document by mail or, where the notice or other document
is sent by overnight delivery service, by hand or is given by facsimile,
simultaneously with the transmission or delivery.  To prove the giving of a
notice or other document it shall be sufficient to show that it was
dispatched. Either party may change its address at which notice is to be
received by written notice provided pursuant to this Section 9.3.
 
9.4.        Waiver and Amendment.  A waiver by either party of any term or
condition of this Agreement in any one instance shall not be deemed or construed
to be a waiver of such term or condition for any other time.  All rights,
remedies, undertakings, obligations and agreements contained in this Agreement
shall be cumulative and none of them shall be a limitation of any other remedy,
right, undertaking, obligation or agreement of either party.  This Agreement may
not be amended or modified, except in a writing signed by an officer of each
party hereto.
 
9.5.        Severability.  If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
the validity, legality or enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby.  In the event any
provisions shall be held invalid, illegal or unenforceable, the parties shall
use their best efforts to substitute a valid, legal and enforceable provision
which, insofar as practical, implements the purposes hereof.
 
9.6.        Headings.  The headings contained in this Agreement are included
herein for reference and convenience and shall not affect the meaning of the
provisions of this Agreement.
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
14

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version


9.7.        Assignment and Successors.  This Agreement may not be assigned by
either party, except by operation of law, to any third party without the prior
written consent of the other party, which consent shall not be unreasonably
withheld, delayed or conditioned.  In the event of any such assignment, the
assignee shall expressly assume in writing the performance of all the terms and
conditions of this Agreement and all of the obligations to be performed by the
assignor.  Any assignment not in accordance with this Agreement shall be void.
It is understood and agreed that in the event ELITE intends to sell all or
substantially all of its assets and the proposed assignment required in
connection therewith is not consented to by PRECISION DOSE, then ELITE and
PRECISION DOSE shall work together to qualify a replacement supplier and
transition the manufacturing, packaging and supply of the Products to such
replacement supplier.
 
9.8.        Governing Law; Dispute Resolution; Venue.  This Agreement shall be
construed, and the rights of the parties determined, in accordance with the laws
of the State of New York without regard to conflict of law or choice of law
rules. Any controversy or claim pursuant to this Agreement or the breach thereof
shall be referred for decision forthwith to a senior executive of each Party not
directly involved in the dispute.  If no agreement is reached within thirty (30)
days of the request by one Party to the other to refer the same to such senior
executive, then such controversy or claim shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association; such arbitration to be held in Rockford, Illinois on an expedited
basis.  Judgment upon the award rendered by the Arbitrator(s) may be entered in
any court having jurisdiction thereof.
 
9.9.        Independent Parties.  This Agreement shall not be deemed to create
any partnership, joint venture, amalgamation or agency relationship between the
parties.  Each party shall act hereunder as an independent contractor.  Neither
party shall at any time enter into, incur, or hold itself out to third parties
as having authority to enter into or incur, on behalf of the other party, any
commitment, expense, or liability whatsoever.
 
9.10.      Survival of Provisions.  All accrued rights and obligations of the
parties, expressly including the provisions of Articles 4, 6, 7 and 8, shall
survive the termination for any reason of this Agreement.
 
9.11.      Publicity.  Neither party shall make any public announcement
concerning, or otherwise publicly disclose, any information with respect to the
transactions contemplated by this Agreement or any of the terms and conditions
hereof without the prior written consent of the other party
hereto.  Notwithstanding the foregoing, either party may make any public
disclosure concerning the transactions contemplated hereby that in the opinion
of such party's counsel may be required by law or the rules of any stock
exchange on which such party's or its Affiliates' securities trade; provided,
however, the party making such disclosure shall provide the non-disclosing party
with a copy of the intended disclosure reasonably, and to the extent
practicable, prior to public dissemination, and the parties hereto shall
coordinate with one another regarding the timing, form and content of such
disclosure.
 
9.12.      Entire Agreement.  This Agreement, together with the Quality
Agreement, constitutes the full, complete, final and integrated agreement
between the parties hereto relating to the subject matter hereof and supersedes
all previous written or oral negotiations, commitments, agreements, transactions
or understandings with respect to the subject matter hereof.  Any modification,
amendment or supplement to this Agreement must be in writing and signed by
authorized representatives of both parties.  In case of a conflict between the
agreements, this Agreement shall prevail.
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
15

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

  
9.13.      No Third Party Beneficiaries.  No person or entity not a party to
this Agreement, including any employee of any party to this Agreement, shall
have or acquire any rights by reason of this Agreement, nor shall either party
have any obligations or liabilities to such other person or entity by reason of
this Agreement.
 
9.14.      Remedies Cumulative.  Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party shall be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy shall not
preclude the exercise of any other remedy.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney's fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
9.15.      Further Assurances.  Each party shall execute and deliver such
additional instruments and other documents and use commercially reasonable
efforts to take or cause to be taken, all actions and to do, or cause to be
done, all things necessary under applicable law to consummate the transactions
contemplated hereby.
 
9.16.      Counterparts; Facsimile Signatures.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, and all of which
together shall constitute a single agreement.  This Agreement may be executed by
facsimile signatures, which signatures shall have the same force and effect as
original signatures.
 
9.17.      Drafting.  The parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
Signature Page Follows
 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 
16

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as of the date first above written, by their duly authorized
representatives.
 
ELITE PHARMACEUTICALS, INC.
 
PRECISION DOSE INC.
         
By:
  
 
By:
 
Name: 
Chris Dick
 
Name: 
Robert Koopman
Title:
President
 
Title:
President



Execution Version 9/10/10

 
{***}Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.


 
17

--------------------------------------------------------------------------------

 
   
ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 
EXHIBIT A
 
 Products and Purchase Price
Product
 
Mg
 
Bottle
Size
 
Batch
Size
 
Bottles
Per
Batch
 
Batch
Cost
 
Cost Per
Bottle
 
Label
Hydromorphone Tablets
 
8mg
 
100's
 
{***}
 
{***}
 
${***}*
 
${***}*
 
TAGI Pharma
Hydromorphone Tablets
 
4mg
 
100's
 
{***}
 
{***}
 
${***}*
 
${***}*
 
TAGI Pharma
Hydromorphone Tablets
 
2mg
 
100's
 
{***}
 
{***}
 
${***}*
 
${***}*
 
TAGI Pharma
Hydromorphone Tablets
 
8mg
 
500’s
 
{***}
 
{***}
 
${***}*
 
${***}*
 
TAGI Pharma
Hydromorphone Tablets
 
4mg
 
500’s
 
{***}
 
{***}
 
${***}*
 
${***}*
 
TAGI Pharma
Hydromorphone Tablets
 
2mg
 
500’s
 
{***}
 
{***}
 
${***}*
 
${***}*
 
TAGI Pharma
Naltrexone Tablets
 
50mg
 
30's
 
{***}
 
{***}
 
${***}
 
${***}
 
TAGI Pharma
Naltrexone Tablets
 
50mg
 
100's
 
{***}
 
{***}
 
${***}
 
${***}
 
TAGI Pharma
{***}Tablets
 
{***}mg
 
100's
 
{***}
 
{***}
 
${***}
 
${***}
 
TAGI Pharma
{***}Tablets
 
{***}mg
 
1,000's
 
{***}
 
{***}
 
${***}
 
${***}
 
TAGI Pharma
{***}Capsules
 
{***}mg
 
100's
 
{***}
 
{***}
 
${***}
 
${***}
 
TAGI Pharma
{***}Capsules
 
{***}mg
 
1,000's
 
{***}
 
{***}
 
${***}
 
${***}
 
TAGI Pharma
{***}Capsules
 
{***}mg
 
100's
 
{***}
 
{***}
 
${***}
 
${***}
 
TAGI Pharma
{***}Capsules
  
{***}mg
  
1,000's
  
{***}
  
{***}
  
${***}
  
${***}
  
TAGI Pharma

 
NOTE: Includes all Product manufacturing and packaging costs, quality assurance
and batch quality control testing.
Stability testing wil be at an additional cost.
 
* {***}

 

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

 
EXHIBIT B
 
Product and Packaging Specifications
 
The written specifications for the Product will be developed by ELITE, approved
by the FDA, and delivered to PRECISION DOSE thereafter as Exhibit B of this
Agreement.

 

--------------------------------------------------------------------------------

 


ELITE and Precision Dose
 
Manufacturing and Supply Agreement
Execution Version

  
Execution Copy
 


 


 
EXHIBIT C
 
 QUALITY AGREEMENT
 
Dated: September 10, 2010
 


 
Between
 
Precision Dose, Inc.
 
And
 
ELITE Pharmaceuticals, Inc.
 



--------------------------------------------------------------------------------


 
EXHIBIT C
TO THE MANUFACTURING AND SUPPLY AGREEMENT
 
 
This Exhibit C to the Manufacturing and Supply Agreement (the “Supply
Agreement”) defines the responsibilities for all current Good Manufacturing
Practice (cGMP) activity relating to manufacturing, packaging, storing, and
testing the identified  Product(s).    The above mentioned parties hereto
mutually agree to the following requirements.

 
1.
SCOPE
 
 
This Exhibit C defines the requirements related to the manufacturing, packaging,
quality control, release and stability testing for Products manufactured by
ELITE.  These requirements are intended to ensure compliance with current cGMP
guidelines and other regulatory requirements.

 
2.
DEFINITIONS AND ABBREVIATIONS

 
 
ANDA
Abbreviated New Drug Application

 
 
APR
Annual Product Review

 
 
C of A
Certificate of Analysis

 
 
C of C
Certificate of Conformance

 
 
CFR
Code of Federal Regulations

 
 
cGMP
Current Good Manufacturing Practice

 
 
DEA
Drug Enforcement Agency

 
 
DMF
Drug Master File

 
 
FDA
Food & Drug Administration

 
 
HS&E
Health, Safety & Environment

 
 
HVAC
Heating, Ventilation, and Air Conditioning

 
 
IND
Investigational New Drug

 
 
May
Indicates that a provision is optional and is used for conditional issues

 
 
MSDS
Material Safety Data Sheets

 
 
Must
Indicates a provision that is compulsory, such as regulations

 
 
NDA
New Drug Application

 
 
OOS
Out of Specification

 
 
Shall
Indicates a provision that is binding

 
 
Will
Indicates a provision of intent, but not necessarily an obligation

 
 

--------------------------------------------------------------------------------


 
3.
PRODUCT
 
 
The Product that is covered by this Exhibit C is included in Appendix 2.  A
separate Appendix is or will be provided for each additional Product.  As drugs
and services are added or removed, Appendices may be added or deleted with the
written approval of ELITE and PRECISION DOSE.
 
4.
MANUFACTURE
 
4.1
Premises
 
 
4.1.1    Operations
 
 
ELITE will manufacture the Product at its Northvale, New Jersey Plant as
specified by this Exhibit C and will not use or transfer at a later date any of
the manufacturing or testing operations for the Product to an alternate site
without the prior written notification to PRECISION DOSE.
 
 
4.1.2    Compliance
 
 
The premises and equipment used for manufacture must be in compliance with
Product Specifications and approved aNDA, cGMPs,  and current regulatory
requirements.
 
4.1.3    Security
 
 
ELITE will maintain controlled access to the premises.  For example, additional
security measures may be required for DEA products, per current
regulations.  All visitors must sign in and be escorted during any visit to the
areas of the premise used to manufacture, test, and store the Product.
 
    4.1.4    Confidentiality
 
 
ELITE and PRECISION DOSE will protect the confidentiality of the processes and
documents related to the Product.  The obligations of confidentiality shall be
continuing and shall survive the expiration or termination of the Agreement and
this Exhibit C and/or any attachments hereto for a period of five years.
 
4.1.5    Personnel
 
 
ELITE shall employ an adequate number of trained personnel to support the
manufacture of Product(s) according to cGMP requirements.  Each person engaged
in the manufacture, processing, packaging, or holding of a drug product shall
have education, training, and experience, or a combination thereof, to enable
that person to perform the assigned functions in a competent and efficient
manner.  (CFR 21 Sec. 211.25)
   

 
 

--------------------------------------------------------------------------------


 
 
4.1.6    Health, Safety, and Environment
 
 
ELITE commits to operate within all current HS&E legislation at sites that
manufacture products.  
 
4.2   GMP Guidelines
 
 
The cGMP guidelines to be applied are the United States cGMPs listed in 21 Code
of Federal Regulations (CFR) Parts 11 Electronic Records, 200, 210, and 211 and
associated Compliance Guidances.
 
4.3    IND/NDA/ANDA/OTC/
 
 
The Product(s) must be manufactured as specified in the manufacturing formula
within the approved Investigational New Drug/New Drug Application/Abbreviated
New Drug Application (IND/NDA/ANDA) or approved internal documents. If ELITE
makes any changes to these methods, that require a supplement to the
application, written notification will be given to PRECISION DOSE.
 
4.4    Specifications
 
 
Manufacturing Batch Records and Testing Protocols will be prepared according to
Specifications as defined in the Supply Agreement.
 
4.5    Subcontractors  
 
 
ELITE is responsible for auditing the quality systems of a potential
subcontractor and agrees to demonstrate due diligence during the audit process.
PRECISION DOSE retains the right to audit such contractors. Subcontractors
approved for a portion of the manufacturing and packaging tasks shall be audited
by either party on an annual basis, with such audits alternating between the
parties each year. If critical deficiencies are found, the parties (PRECISION
DOSE, ELITE and subcontractor) shall meet promptly to discuss and resolve them
and PRECISION DOSE shall be entitled to make reasonable follow up inspections
(as much as semi-annual) to monitor the correction of the deficiencies. All
other subcontractors will be audited on a bi-annual basis. ELITE must not
subcontract any aspects of the Manufacture of the Product to a third party
without prior notification and approval of PRECISION DOSE. ELITE shall be
responsible for complete supervision and control over every subcontractor.  All
subcontractors shall be directly responsible to ELITE and shall be subject in
all respects to the provisions of the Agreement and all attachments including
this Exhibit C. Nothing contained in the Supply Agreement and this Exhibit C or
any attachment shall create any contractual relationship between any
subcontractor and PRECISION DOSE. Further, any subcontractor of services shall
not relieve ELITE from full responsibility for the work or for the fulfillment
of all obligations under the Supply Agreement or this Exhibit C or any
attachment hereto.

 



--------------------------------------------------------------------------------


 
 
4.6    Materials
 
 
4.6.1    Materials Procured by ELITE
 
 
ELITE is responsible for ensuring that all materials procured by and for use in
the Product(s) are in full compliance with the approved specifications.  Each
incoming batch of components shall be assigned a unique identity or control
number and inspected according to incoming testing protocols.
 
 
4.6.2    Potential Contaminants
 
 
ELITE must inform PRECISION DOSE of any highly sensitizing material, infectious
agents, high pharmacological activity or toxicity materials (e.g., penicillin,
hormones, and cephalosporin), herbicides, or pesticides that are handled by
ELITE at the same site.
 
4.7    Labeling
 
 
4.7.1    Content
 
 
PRECISION DOSE is responsible for all accuracy of the information contained in
all PRECISION DOSE labeling and will comply with all regulatory standards.
PRECISION DOSE is responsible for providing ELITE with all related
artwork/mock-ups for the Products. ELITE is responsible for the submission of
the labeling, in Structured Product Labeling format to the application.
 
 
4.7.2    Procurement
 
 
ELITE will procure all required labeling that must be created according to the
labeling specifications of PRECISION DOSE labeled product.
 
 
4.7.3.    Label Development / Changes
 
 
ELITE is responsible for maintaining the labeling as current to the approved
application.  ELITE shall notify PRECISION DOSE of any proposed changes to the
labeling in sufficient time to allow PRECISION DOSE to make the necessary
changes.
 
4.8    Manufacturing/Packaging Documentation
 
 
4.8.1    Licenses
 
 
ELITE shall maintain a current Manufacturing License and DEA License as required
to manufacture and package the Product(s).
 
 
4.8.2    Master Documents
 
 
ELITE shall develop and control all master documentation relative to the
manufacture, packaging, and testing of the Product(s).  Any changes to the
master documentation that require a supplement to the application will require
PRECISION DOSE’s written approval.

 
 

--------------------------------------------------------------------------------


 

 
4.8.3    Executed Batch Records
 
 
ELITE shall keep records of the manufacture, testing and shipping of the
Product, to comply with the Product Specifications and all manufacturing
regulatory requirements and Laws applicable to ELITE, as well as to assist with
resolving Product complaints and other similar investigations.  Copies of such
records and samples shall be retained according to a record retention procedure
and for a period of five (5) years following the date of Product(s) expiry or
longer if required by applicable Law, after which ELITE may destroy such
records.
 
4.9    Sterile Product  
 
Not Applicable.
 
4.10 Batch Numbering  
 
 
ELITE batch numbering system will be used to uniquely number each batch of
Product(s).  This number will appear on all documents relating to a particular
batch of Product(s).
 
4.11 Date of Manufacture  
 
ELITE shall assign the Date of Manufacture as the first day the active
ingredient is added to the process.
 
4.12 Expiration Dating  
 
 
ELITE shall assign the expiration date according to ELITE standard procedures,
which calculate the expiry date from the Date of Manufacture, or date of
filling, plus the Shelf life.  The expiration date shall be formatted as
month/year.
 
4.13 Manufacturing and Equipment Data  
 
 
4.13.1    Equipment Data
 
 
ELITE is responsible for maintaining records of equipment usage, cleaning,
service and maintenance, raw material batch numbers and certification, in
process results and parameters, and previous Product(s) used in machinery, if
non-dedicated machinery is used.  Only equipment that has been validated,
calibrated, or qualified shall be used.
 
 
4.123.2    Specifications
 
 
ELITE must produce and package the Product(s) as specified in the
approved  manufacturing process, using the equipment and procedures specified in
the ANDA,  approved internal document and/or DMF.

 
 

--------------------------------------------------------------------------------


 
5.0     QUALITY ASSURANCE
 
5.1    Laboratories
 
 
5.1.1    Compliance and Equipment
 
 
ELITE shall be responsible for ensuring that all laboratories are compliant with
relevant cGMPs and GLP’s, and personnel and test methods are properly validated
and/or qualified for all of the methodology associated with Product(s).
 
 
ELITE shall be responsible for ensuring that all test equipment is properly
maintained and calibrated and that appropriate qualification has been conducted.
   
5.1.2    Laboratory Methods
 
 
ELITE will ensure that all components and in-process release testing used to
manufacture the Product(s) meets the specifications.  At least one test (ID) to
verify the identity of each batch of incoming material will be conducted.  A
supplier C of A or C of C may be referenced instead of performing other tests,
provided that a supplier evaluation program is in force.  ELITE’s internal
Quality unit will approve all test results.
 
 
5.1.3    Out of Specification (OOS) Procedure
 
 
ELITE is responsible for investigating any test result or in-process test that
fails to meet specification, in accordance with the current ELITE approved OOS
Procedures. ELITE must notify PRECISION DOSE of any confirmed OOS for its
Product(s) within 24 hours of the OOS identification, and ELITE will provide
PRECISION DOSE with a report of all OOS instances on a quarterly basis.
 
5.2    Release Procedures
 
 
5.2.1    Release for Distribution
 
 
ELITE is responsible for bottled product release for distribution - however, at
the time of shipment ELITE must provide PRECISION DOSE with the Certificate of
Analysis used in the release of the Product(s).
 

 
 

--------------------------------------------------------------------------------


 
 
 
5.2.2       Product Rejection Upon Receipt
 
 
PRECISION DOSE shall notify ELITE in writing of any claim relating to any
Product(s) that fails to meet the Product specifications no later than fifteen
(15) days of receipt of the Product(s) except where such failure to meet the
Product specification could not be reasonably known at the time of receipt; in
which case a fifteen (15) day period commences.  PRECISION DOSE  shall be deemed
to have accepted the Product if it does not provide ELITE written notice of such
failure.  Both parties may share information and agree on action plans including
further testing/analysis to resolve the situation.  PRECISION DOSE and ELITE
shall mutually work together on final disposition and payment of any rejected
Product.
 
5.3     Documentation
 
 
5.3.1    Certificate of Analysis/Certificate of Conformance
 
 
All deliveries of the Product(s) to PRECISION DOSE shall be accompanied by the
full C of A with the results of the analytical testing by ELITE’s quality
control department and the confirmation that the Product(s) has/have been
manufactured and tested in accordance with cGMP requirements and complies with
the requirements of the Governmental Approval(s) and with the Specifications, as
set forth in Exhibit  C of the Supply Agreement.  [However, such C of A and
Confirmation shall be pre-shipped before delivery of the Product(s).]
 
5.4     Retained Samples
 
 
5.4.1    Sample Types
 
 
ELITE shall retain adequate representative samples of each batch or lot of the
Product(s), of raw material, and of components used in the Manufacture of the
Product(s). (21 CFR Part 211.170a)
 
 
5.4.2    Annual Retain Reviews
 
 
On an annual basis, representative samples of retained lots will be inspected
visually according to ELITE’s procedures.
 
5.5    Stability Protocols and Testing
 
 
ELITE shall maintain a stability program. Analysis of stability samples that do
not meet specification are subject to the process outlined in section 5.1.3 Out
of Specification (OOS) Procedures.  In the event that any batch of Product fails
stability testing, ELITE shall notify PRECSISION DOSE within 24 hours of the
confirmed failure.
 

 
 

--------------------------------------------------------------------------------


 
 
5.6    Audits
 
 
5.6.1    Facility Audit
 
 
Upon prior notification to ELITE and within normal working hours, PRECISION DOSE
is entitled to perform an annual quality inspection of the facilities connected
with the manufacture of the Product(s).  Such representatives will be allowed to
access all relevant premises and facilities and to witness the manufacture of
the Product(s) in all its aspects to satisfy itself of the compliance of ELITE
to the Governmental Approval(s) with respect to the manufacture of the
Product(s) and compliance with cGMP regulations.  If deficiencies are found, the
parties shall meet promptly to discuss and resolve them and PRECISION DOSE shall
be entitled to make reasonable follow up inspections (as often as quarterly) to
monitor the correction of the deficiencies
 
 
5.6.2    Regulatory Audit/Inspection
 
 
ELITE shall permit any necessary inspection by the competent Authorities at the
premises of manufacture, including subcontractor sites.  Any such inspection by
the competent authorities which has potential to impact any Product(s) will be
promptly notified to PRECISION DOSE in writing, and ELITE shall immediately
inform PRECISION DOSE in writing of general and specific findings of the
Authorities related to the manufacture or testing of the Product(s) and or
quality systems.
 
5.7    Recall/Field Alert/Complaints
 
 
5.7.1    Recalls
 
 
ELITE is responsible for the initiation, execution and follow-up for any Product
recall.  ELITE must communicate and issue the recall in accordance with federal
regulations.  ELITE must notify PRECISION DOSE within 24 hours of a decision to
recall
 
 
5.7.1.1    PRECISION DOSE is obligated to report any potential problems or
issues with the Product to ELITE within 24 hours from the time such information
is known.  
 
 
5.7.2    Field Alerts
 
 
ELITE shall notify PRECISION DOSE immediately of any failure that meets Field
Alert Report criteria. ELITE shall notify the District Office within three (3)
working days of the failure for ELITE labeled Product.  PRECISION DOSE is
obligated to report any potential problems or issues with the Product to ELITE
within 24 hours from the time such information is known.
 

 
 

--------------------------------------------------------------------------------


 
 

     
5.7.3    Complaints
 
 
In the event that a customer complaint is received by PRECISION DOSE, written
notification shall be provided to ELITE within 48 hours of receipt. ELITE is
responsible for the handling, administration, investigation, corrective actions
and response to customers for all complaints.
 
 
5.7.3.1 In the event an adverse experience is reported to or received by
PRECISION DOSE, written notification including all known patient and product
information shall be provided to ELITE within 24 hours of receipt by PRECISION
DOSE.  ELITE is responsible for maintaining the pharmacovigillence program
including adverse experience reporting, regulatory reporting and follow-up
reports within the established timelines of the federal regulations.
 
5.8    Change Control and Deviations
 
 
5.8.1    Change Control
 
 
ELITE shall maintain a change contorl program and provide PRECISION DOSE
notification of their intention to make changes to the formulation, components,
manufacturing processes, test methods or specifications, or labeling.
 
 
5.8.2    Deviations
 
 
ELITE shall record any deviations from the manufacturing process and/or testing
of the Product(s) in the batch/testing records and clearly document any such
deviations related to finished goods specifications.
 
 
5.8.3    Validation
 
 
Any changes to validated equipment, systems, processes or test methods shall be
assessed and evaluated as to the impact on the Product and the approved
application. ELITE shall communicate changes that affect the approved
application to PRECISION DOSE.  ELITE is responsible for maintaining all
equipment, systems, processes and test methods in a validated state.
 
5.9    Annual Product Review
 
    
ELITE is responsible for performing and providing an Annual Product Review (APR)
on the anniversary date for each manufactured Product.
 
6.0    Miscellaneous
 
6.1    Communications
 
 
All notices and communications concerning this Exhibit  C, or any of the
provisions contained herein, shall be addressed to the responsible functionaries
of the Parties respectively assigned designated Appendix 1.
 

 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, as of the date first above written, by their duly authorized
representatives

 


ELITE PHARMACEUTICALS, INC.
 
 
PRECISION DOSE INC.
By:                                                                        
 
By:                                                                
Name: Chris Dick
 
Name: Robert Koopman
 
Title:   President
 
Title:   President

 



--------------------------------------------------------------------------------


 

 
APPENDIX 1

 
 
PRECISION DOSE AND ELITE CONTACT INFORMATION
 
ELITE Pharmaceuticals, Inc.
 
Primary Contact
 
QA Contact
 
Regulatory Contact
 
Name Chris Dick
 
 
Name Mimi Park 
 
 
Name  Mimi Park
 
Title  President
 
 
Title  Head of Quality Assurance & Compliance
 
 
Title   Head of Quality Assurance & Compliance
 
Telephone Number  201-367-7860
 
 
Telephone Number  201-367-7854
 
 
Telephone Number  201-367-7854



 
PRECISION DOSE, Inc
 
Primary Contact
 
QA Contact
 
Regulatory Contact
Name:  Melissa Edge
 
Name:  Mark Franzen
 
Name:  Mary Zieker
 
Title Vice President of Procurement
 
 
Title  Director, Quality Assurance
 
 
Title Vice President of Quality and Regulatory
 
Telephone Number  815-624-8523 ext. 218
 
 
Telephone Number  815-624-8523 ext. 226
 
 
Telephone Number  815-624-8523 ext. 208

 


 

--------------------------------------------------------------------------------


 


 
 


 
 
 
APPENDIX 2

 
PRODUCT LISTING
 
RX
 
·  
Hydromorphone 8 mg, 4 mg and 2mg Tablets – 100’s and 500’s

 


 
·  
Naltrexone 50 mg Tablets – 30’s and 100’s

 


 
·  
{***} {***} mg Tablets – 100’s and 1000’s

 


 
·  
{***} {***} mg and {***} mg Capsules – 100’s and 1000’s

 


{***}Confidential portions of this exhibit have been redacted and filed
separately with the omission pursuant  to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 

--------------------------------------------------------------------------------

 
